El Juez Pbksidkntk Su. Quiñones,
después de exponer los lieclios anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada.
Considerando, además, que el hecho de haber despe-dido 1). Gregorio Rivera de la casa • conyugal á su es-posa Da. Catalina Morales en la mañana siguiente, á la noche de su boda, entregándola á uno de sus amigos para que la condujera á su casa y se la entregara á sus padres bajo el pretexto de no haberla encontrado don-cella al consumar el matrimonio aquella misma noche, constituye además de una injuria la más afrentosa que puede inferirse á una mujer honrada en tales circuns-tancias, el trato cruel, que es' otro de los motivos que dan lugar al divorcio, con arreglo al artículo 164 del Mgente Código Civil, tanto más injustificado cuanto, que, según resulta de la certificación expedida por los faeultati-'vos de esta Capital D. Manuel Figueroa, D. José Esteban Sal daña y D. José Ordoñez, que acompañó con su deman-da Da. Catalina, reconocida ésta detenidamente á instancia de ella misma para que declararan si pudo ser ella ’vir-gen cinco días antes de la fecha de dicho reconocimiento, afirman los expresados facultativos que- dicha Sra. es-tuvo virgen hasta el Domingo veinte y uno de Septiembre; de 1902 que concuerda con la fecha indicada y en cuyo día timo lugar precisamente su matrimonio con Don Gregorio Rivera en cuya- opinión se ratificaron bajo ju-*474ramento ante el Juez Municipal del Distrito de la Cate-dral de esta Ciudad y después en este mismo juicio, de clarando el Dr. D. Manuel Figueroa en el acto del juicio oral y los otros dos por imposibilidad de concurrir á dicho acto, por tener que ausentarse de la Isla, ante el mismo Juez Municipal de Catedral por comisión bas-tante del Tribunal que yenía conociendo del asunto y previo aviso y citación de la parte contraria.
Considerando: en cuanto á la protesta de nulidad ale-gada por la representación de D. Gregorio Rivera en el acto del juicio oral y reproducida después ante esta Cor-te Suprema en su alegato y en el acto de la vista po¡.‘ no haberse prestado Da. Catalina Morales á ser reco-nocida nuevamente en la forma propuesta por el Abogado de s\i esposo y no haberla compelido el Tribunal á que se prestara á dicho acto, que si bien la negativa de una diligencia de prueba puede dar lugar á la nulidad de la sentencia, esto se entiende cuando la prueba denegada era admisible según las leyes y su falta podía producir indefensión, lo que no sucede en el caso de autos toda vez que el reconocimiento judicial de la persona de Da. Catalina Morales propuesta por la representación del demandado D. Gregorio Rivera, no era procedente con arreglo á las leves, que sólo autorizan el reconocimiento judicial en los casos en que para el esclarecimiento y apreciación de los hechos sea necesario que el Juez examine por sí mismo los lugares ó las cosas objeto de la contención judicial, como lo prescribía el artículo 632 de la antigua Ley de Enjuiciamiento Civil, circunstan-cias que no concurren en el presente caso, toda vez que para el esclarecimiento de los hechos que se ventilaban no era la inspección personal del Juez la prueba indica-da ni mucho menos necesaria después de haber sido re-conocida Da. Catalina por tres facultativos competentes, por cuyo motivo no. era la prueba de que se trata pro-*475eeclente con arreglo á las leyes que regulan aquella dase de prueba y estuvo por consiguiente en todo su dere-cho Da. Catalina Morales para negarse á- ser reconocida en la forma propuesta por la representación del de-mandado, que por otra parte resultaba un acto ofensivo á su dignidad y contrario á la decencia; razón por Ja cuál no debió nunca ser admitida, y si lo fue no puede estimarse consentida, puesto que la ley procesal no con-cedía recurso alguno para combatirla.
Considerando: en cuanto á la negativa de la suspen-sión del juicio oral que solicitó la defensa del apelante, para la presentación de los testigos que dejaron de con-currir al juicio y que se alega también como fundamento de la protesta, que careciendo el Tribunal de los elementos necesarios para juzgar de la importancia de las decla-raciones de los testigos que dejaron de concurrir .al jui-cio, no puede juzgarse hasta qué punto la falta de la,s declaraciones de aquellos testigos haya podido causar la indefensión de la parte que los propuso.
Considerando: que los mismos motivos que existen para estimar con lugar la demanda de divorcio de Da. Catalina Morales sirven para rechazar la reconvención pro-puesta por el demandado D. G-regorio Rivera.
Vistos-' los preceptos legales que se citan en la senten-cia apelada y en la presente.
Fallarnos que debemos confirmar y confirmamos la sen-tencia apelada de treinta de Junio de mil novecientos tres, con las costas al apelante; y declarando además sin lugar la reconvención propuesta por Don Gregorio Rivera.
Así, por nuestra sentencia, lo pronunciamos y firma-mos.
Jueces concurrentes: Sres. Hernández, 'Figueras, Mac Leary y Wolf. ... -